On October 9, 2009, the defendant was sentenced as follows: Count I: Fifteen (15) years in the Montana State Prison, with five (5) years suspended for the offense of Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony; Count II: A commitment to the Yellowstone County Detention Facility for a term of six (6) months, for the offense of Driving While License Suspended or Revoked, a misdemeanor; and Count III: A commitment to the Yellowstone County Detention Facility for a term of six (6) months, for the offense of Driving Without Required Motor Vehicle Insurance, a misdemeanor. Counts I - III shall run concurrently with each other and with Carbon County Criminal Cause No. DC-08-48. The Court designated the defendant a persistent felony offender.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Robert Spoja, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.